OPINION OF THE COURT
PER CURIAM:
This is an appeal from appellant’s conviction by a jury of third degree murder. Appellant has raised the following claims:
(1) the evidence is insufficient to sustain the conviction of murder of the third degree;
*71(2) the inference of malice flowing from the use of a deadly weapon on a vital part of the body violates due process;
(3) the trial court erred in permitting the prosecutor to question defense witness as to whether the witness made use of polygraph tests in conducting a psychiatric examination;
(4) the trial court did not properly charge the jury on voluntary manslaughter; and
(5) the trial court erred by commenting in opening remarks that the prosecution would not seek the death penalty.
We have reviewed each of these issues and find them either to have been waived or to be without merit. We have also considered the issues raised in appellant’s pro se Supplemental Brief and Additional Supplemental Brief. These include claims of ineffective counsel and after discovered evidence. We find no merit to these issues.
The judgment of sentence of the Court of Common Pleas is affirmed.
EAGEN, C. J., and O’BRIEN, J., did not participate in the consideration or decision of this case.